LOGO [g69911ex1021pg1.jpg]    Exhibit 10.21

Loan No. AC-TN-MM-10-002-001

The obligations evidenced by this Guaranty are subordinated to the Wells
Mid-Horizon Loan Obligations, as defined in, and in the manner and to the extent
set forth in, that certain Intercreditor Agreement of even date herewith, by and
between Bank of America, N.A., a national banking association, as Administrative
Agent, and A10 Capital, LLC, a Delaware limited liability company, for so long
as the Wells Mid-Horizon Loan Obligations shall remain outstanding.

CONDITIONAL TERMINATING GUARANTY

THIS CONDITIONAL TERMINATING GUARANTY (this “Guaranty”) is executed effective as
of February 24, 2010, by Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia
limited liability company, whose address for notice purposes is c/o Wells Real
Estate Funds, 6200 The Corners Parkway, Norcross, GA 30092 (collectively, the
“Guarantor”), for the benefit of A10 Capital, LLC, a Delaware limited liability
company (“Lender”), whose address is 950 W. Bannock Street, Suite 950, Boise,
Idaho 83702.

AMOUNT OF GUARANTY.  This is a guaranty of payment of the Note and any other
amounts owed under the Loan Documents, including, without limitation, the
principal of the Note in the amount of Five Million and 00/100 Dollars
($5,000,000.00).

GUARANTY.  Subject to the Conditions of Termination provision set forth in this
Guaranty, for good and valuable consideration, Guarantor absolutely and
unconditionally guarantees and promises to pay to Lender, or its order, in legal
tender of the United States of America, the Indebtedness (as that term is
defined below) of Wells VAF – 330 Commerce Street, LLC, a Delaware limited
liability company (“Borrower”), to Lender on the terms and conditions set forth
in this Guaranty.

INDEBTEDNESS GUARANTEED.    The “Indebtedness” guaranteed by this Guaranty
includes (a) all principal, (b) all interest, (c) all default interest, (d) all
late charges, (e) all loan fees and loan charges, (f) all other amounts owed or
advanced under the Note, (g) all collection costs and expenses relating to the
Note, the Loan Documents, or to any collateral securing the Note and the Loan
Documents (including, without limitation, Lender’s collection costs, Lender’s
costs and expenses to third parties in connection with the Loan Documents, and
all of Lender’s reasonable attorneys’ fees) and (h) any other amounts owed by
Borrower to Lender under the Loan Documents.

If Lender presently holds one or more guaranties, or hereafter receives
additional guaranties from Guarantor, Lender’s rights under all guaranties shall
be cumulative. This Guaranty shall not affect or invalidate any such other
guaranties. Guarantor’s liability will be Guarantor’s aggregate liability under
the terms of this Guaranty and any such other unterminated guaranties. If this
Guaranty is executed by more than one Guarantor, then each Guarantor is jointly
and severally liable under this Guaranty.

CONDITIONS OF TERMINATION.    This Guaranty and all obligations hereunder shall
terminate if, upon the occurrence of an Event of Default which results in Lender
accelerating the

 

CONDITIONAL TERMINATING GUARANTY - Page 1 of 8



--------------------------------------------------------------------------------

Indebtedness, exercising its remedies against the Mortgaged Property, and
completing a transfer and/or sale of the Mortgaged Property (such event the
“Foreclosure”), the following conditions have been met (or Guarantor immediately
causes such conditions to be met within three (3) days after notice and demand
by Lender) and continue to be met and satisfied through the completion of the
Foreclosure such that all such conditions are fully met and satisfied upon
transfer of the Mortgaged Property by Lender (collectively, the “Conditions of
Termination”): (i) all insurance policies and endorsements required pursuant to
the terms and provisions of the Note, the Mortgage or any Loan Document are
fully paid and in effect at all times; (ii) all taxes relating to the Mortgaged
Property are paid current; (iii) Borrower is not in default of any of its
obligations as lessor under leases affecting the Mortgaged Property; (iv) all
security deposits, advance deposits or any other deposits collected with respect
to the Mortgaged Property are delivered to Lender prior to or upon the
Foreclosure, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the leases prior to the
occurrence of the Event of Default; (v) there is no failure to pay charges for
labor or materials or other charges that can create liens on any portion of the
Mortgaged Property; (vi) there has not been the commencement of a voluntary or
an involuntary case or other proceeding against Borrower or any other Person (as
defined in the Mortgage) having an ownership in the Mortgaged Property (each, a
“Bankruptcy Party”) which seeks liquidation, reorganization or other relief with
respect to it or its debts or other liabilities under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeks the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
of its property, or consent by a Bankruptcy Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or the making by a Bankruptcy Party of
a general assignment for the benefit of creditors, or the failure by a
Bankruptcy Party, or the admission by a Bankruptcy Party in writing of its
inability to pay its debts generally as they become due, or any action by a
Bankruptcy Party to authorize or effect any of the foregoing; (vii) there is no
falsity, inaccuracy or material breach by Borrower or Guarantor of any written
warranty, repesentation or statement made or furnished to Lender (including the
intentional omission of any material information relating to such written
warranty, repesentation or statement) by or on behalf of Borrower or Guarantor;
and (viii) if requested by Lender, Borrower completes a transfer via deed in
lieu of foreclosure (or other form acceptable to Lender in its sole discretion)
of all of Borrower’s right, title and interest in and to the Mortgaged Property
to Lender or its assignee as soon as reasonably practicable following delivery
of Lender’s written notice requesting such transfer.

In the event (i) all of the Conditions of Termination are not satisfied in full,
(ii) there is any fraud or intentional misrepresentation by Borrower or any
Grantor Party in connection with the Loan, or (iii) the removal, disposal or
conversion by Borrower or any Grantor Party of any portion of the Mortgaged
Property after an Event of Default, then Lender shall be entitled to and shall
enforce the full and prompt payment and performance of Guarantor’s obligations
under this Guaranty.

DURATION OF GUARANTY. Subject to the Conditions of Termination provision set
forth in this Guaranty, this Guaranty will take effect when received by Lender
without the necessity of any acceptance by Lender, or any notice to Guarantor or
to Borrower, and will continue in full force until all Indebtedness shall have
been fully and finally paid and satisfied and all of Guarantor’s other
obligations under this Guaranty shall have been performed in full. Release of

 

CONDITIONAL TERMINATING GUARANTY - Page 2 of 8



--------------------------------------------------------------------------------

any other guarantor or termination of any other guaranty of the Indebtedness
shall not affect the liability of Guarantor under this Guaranty. A revocation
Lender receives from any one or more Guarantors shall not affect the liability
of any remaining Guarantors under this Guaranty.

GUARANTOR’S AUTHORIZATION TO LENDER. Guarantor authorizes Lender, without notice
or demand and without lessening Guarantor’s liability under this Guaranty, from
time to time: (A) to make one or more additional secured or unsecured loans to
Borrower, or otherwise to extend additional credit to Borrower; (B) to alter,
compromise, renew, extend, accelerate, or otherwise change one or more times the
time for payment or other terms of the Indebtedness or any part of the
Indebtedness, including increases and decreases of the rate of interest on the
Indebtedness; (C) to take and hold security for the payment of this Guaranty or
the Indebtedness, and exchange, enforce, waive, subordinate, fail or decide not
to perfect, and release any such security, with or without the substitution of
new collateral; (D) to release, substitute, agree not to sue, or deal with any
one or more of Borrower’s sureties, endorsers, or other guarantors on any terms
or in any manner Lender may choose; (E) to determine how, when and what
application of payments and credits shall be made on the Indebtedness; (F) to
apply such security and direct the order or manner of sale thereof, including,
without limitation, any nonjudicial sale permitted by the terms of the
controlling security agreement or deed of trust, as Lender in its discretion may
determine; (G) to sell, transfer, assign or grant participations in all or any
part of the Indebtedness; and (H) to assign or transfer this Guaranty in whole
or in part.

GUARANTOR’S REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to
Lender that (A) no representations or agreements of any kind have been made to
Guarantor which would limit or qualify in any way the terms of this Guaranty;
(B) this Guaranty is executed at Borrower’s request and not at the request of
Lender; (C) Guarantor has full power, right and authority to enter into this
Guaranty; (D) the execution, delivery and performance by Guarantor of this
Guaranty does not require the consent or approval of any other party or
governmental authority which has not been obtained; (E) the provisions of this
Guaranty do not conflict with or result in a default under any agreement or
other instrument binding upon Guarantor and do not result in a violation of any
law, regulation, court decree or order applicable to Guarantor; (F) Guarantor
has not and will not, without the prior written consent of Lender, sell, lease,
assign, encumber, hypothecate, transfer, or otherwise dispose of all or
substantially all of Guarantor’s assets, or any interest therein; (G) upon
Lender’s request, Guarantor will provide to Lender financial and credit
information in form acceptable to Lender, and all such financial information
which currently has been, and all future financial information which will be
provided to Lender is and will be true and correct in all material respects and
fairly present Guarantor’s financial condition as of the dates the financial
information is provided; (H) no material adverse change has occurred in
Guarantor’s financial condition since the date of the most recent financial
statements provided to Lender and no event has occurred which may materially
adversely affect Guarantor’s financial condition; (I) no litigation, claim,
investigation, administrative proceeding or similar action (including those for
unpaid taxes) against Guarantor is pending or threatened; (J) Lender has made no
representation to Guarantor as to the creditworthiness of Borrower;
(K) Guarantor has established adequate means of obtaining from Borrower on a
continuing basis information regarding Borrower’s financial condition; and
(L) no statement of fact made by Guarantor in this Guaranty contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein not

 

CONDITIONAL TERMINATING GUARANTY - Page 3 of 8



--------------------------------------------------------------------------------

misleading. Guarantor intends that this Guaranty constitutes the legal, valid
and binding obligations of Guarantor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws generally affecting
the enforcement of creditors’ rights. Guarantor agrees to keep adequately
informed from such means of any facts, events, or circumstances which might in
any way affect Guarantor’s risks under this Guaranty, and Guarantor further
agrees that Lender shall have no obligation to disclose to Guarantor any
information or documents acquired by Lender in the course of its relationship
with Borrower.

FINANCIAL INFORMATION.  Until all of the Indebtedness has been paid in full,
Guarantor will promptly submit to Lender such information relating to
Guarantor’s affairs (including, but not limited to, annual financial statements
and tax returns for Guarantor) or any security for the Guaranty as Lender may
reasonably request.

GUARANTOR’S WAIVERS.  Except as prohibited by applicable law, Guarantor waives
any right to require Lender (A) to continue lending money or to extend other
credit to Borrower; (B) to make any presentment, protest, demand, or notice of
any kind, including notice of any nonpayment of the Indebtedness or of any
nonpayment related to any collateral, or notice of any action or nonaction on
the part of Borrower, Lender, any surety, endorser, or other guarantor in
connection with the Indebtedness or in connection with the creation of new or
additional loans or obligations; (C) to resort for payment or to proceed
directly or at once against any person, including Borrower or any other
guarantor; (D) to proceed directly against or exhaust any collateral held by
Lender from Borrower, any other guarantor, or any other person; (E) to give
notice of the terms, time and place of any public or private sale of personal
property security held by Lender from Borrower or to comply with any other
applicable provisions of the Uniform Commercial Code; (F) to pursue any other
remedy within Lender’s power; or (G) to commit any act or omission of any kind,
or at any time, with respect to any matter whatsoever.

Guarantor also waives any and all rights or defenses arising by reason of
(A) any “one action” or “anti-deficiency” law or any other law which may prevent
Lender from bringing any action, including a claim for deficiency, against
Guarantor, before or after Lender’s commencement or completion of any
foreclosure action, either judicially or by exercise of a power of sale; (B) any
election of remedies by Lender which destroys or otherwise adversely affects
Guarantor’s subrogation rights or Guarantor’s rights to proceed against Borrower
for reimbursement, including, without limitation, any loss of rights Guarantor
may suffer by reason of any law limiting, qualifying or discharging the
Indebtedness; (C) any disability or other defense of Borrower, of any other
guarantor, or of any other person, or by reason of the cessation of Borrower’s
liability from any cause whatsoever, other than payment in full in legal tender,
of the Indebtedness; (D) any right to claim discharge of the Indebtedness on the
basis of unjustified impairment of any collateral for the Indebtedness; (E) any
statute of limitations, if at any time any action or suit brought by Lender
against Guarantor is commenced there is outstanding Indebtedness of Borrower to
Lender which is not barred by any applicable statute of limitations; or (F) any
defenses given to guarantors at law or in equity other than actual payment and
performance of the Indebtedness. If payment is made by Borrower, whether
voluntarily or otherwise, or by any third party, on the Indebtedness and
thereafter Lender is forced to remit the amount of that payment to Borrower’s
trustee in bankruptcy or to any similar person under any federal or state
bankruptcy law or law for the relief of debtors, the Indebtedness shall be
considered unpaid for the purpose of the enforcement of this Guaranty.

 

CONDITIONAL TERMINATING GUARANTY - Page 4 of 8



--------------------------------------------------------------------------------

Guarantor further waives and agrees not to assert or claim at any time any
deductions to the amount guaranteed under this Guaranty for any claim of setoff,
counterclaim, counter demand, recoupment or similar right, whether such claim,
demand or right may be asserted by Borrower, Guarantor, or both.

GUARANTOR’S UNDERSTANDING WITH RESPECT TO WAIVERS.    Guarantor warrants and
agrees that each of the waivers set forth above is made with Guarantor’s full
knowledge of its significance and consequences, that Guarantor has had an
opportunity to consult with its attorney regarding this Guaranty and the waivers
contained herein, and that, under the circumstances, the waivers are reasonable
and not contrary to public policy or law. If any such waiver is determined to be
contrary to any applicable law or public policy, such waiver shall be effective
only to the extent permitted by law or public policy.

SUBORDINATION OF BORROWER’S DEBTS TO GUARANTOR.    Guarantor agrees that the
Indebtedness of Borrower to Lender, whether now existing or hereafter created,
shall be superior to any claim that Guarantor may now have or hereafter acquire
against Borrower, whether or not Borrower becomes insolvent. Guarantor hereby
expressly subordinates any claim Guarantor may have against Borrower, upon any
account whatsoever, to any claim that Lender may now or hereafter have against
Borrower. In the event of insolvency and consequent liquidation of the assets of
Borrower, through bankruptcy, by an assignment for the benefit of creditors, by
voluntary liquidation, or otherwise, the assets of Borrower applicable to the
payment of the claims of both Lender and Guarantor shall be paid to Lender and
shall be first applied by Lender to the Indebtedness of Borrower to Lender.
Guarantor does hereby assign to Lender all claims which it may have or acquire
against Borrower or against any assignee or trustee in bankruptcy of Borrower;
provided, however, that such assignment shall be effective only for the purpose
of assuring to Lender full payment in legal tender of the Indebtedness. If
Lender so requests, any notes or credit agreements now or hereafter evidencing
any debts or obligations of Borrower to Guarantor shall be marked with a legend
that the same are subject to this Guaranty and shall be delivered to Lender.
Guarantor agrees, and Lender is hereby authorized, in the name of Guarantor,
from time to time to execute and file financing statements and continuation
statements and to execute such other documents and to take such other actions as
Lender deems necessary or appropriate to perfect, preserve and enforce its
rights under this Guaranty.

EVENTS OF DEFAULT AND REMEDIES. The occurrence of any of the following shall
constitute an “Event of Default” under this Guaranty: (i) any Event of Default
(as defined in the Note, the Mortgage or any Loan Document); (ii) Guarantor’s
failure to perform any of its obligations hereunder; (iii) the falsity,
inaccuracy or material breach by Guarantor of any written warranty,
repesentation or statement made or furnished to Lender by or on behalf of
Guarantor (including the intentional omission of any material information
relating to such written warranty, repesentation or statement); or (iv) the
termination or attempted termination of this Guaranty. Subject to the Conditions
of Termination provision above, upon the occurrence of any Event of Default,
(a) Guarantor shall pay to Lender the amount of the Indebtedness; and/or
(b) Lender, in its discretion, may exercise with respect to any collateral any
one or more of the rights and remedies provided a secured party under the
applicable version of the Uniform Commercial

 

CONDITIONAL TERMINATING GUARANTY - Page 5 of 8



--------------------------------------------------------------------------------

Code; and/or (c) Lender, in its discretion, may exercise from time to time any
other rights and remedies available to it under the Loan Documents, or at law,
in equity or otherwise.

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Guaranty:

Amendments.    This Guaranty, together with all Loan Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Guaranty. No alteration of or amendment to this Guaranty shall be effective
unless given in writing and signed by the party or parties sought to be charged
or bound by the alteration or amendment.

Attorneys’ Fees; Expenses.  Guarantor agrees to pay upon demand all of Lender’s
costs and expenses, including Lender’s reasonable attorneys’ fees and Lender’s
legal expenses, incurred in connection with the enforcement of this Guaranty.
Lender may hire or pay someone else to help enforce this Guaranty, and Guarantor
shall pay the costs and expenses of such enforcement. Costs and expenses include
Lender’s reasonable attorneys’ fees and legal expenses whether or not there is a
lawsuit, including reasonable attorneys’ fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection services.
Guarantor also shall pay all court costs and such additional fees as may be
directed by the court.

Caption Headings.  Caption headings in this Guaranty are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Guaranty.

Governing Law.  This Guaranty will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Idaho. This Guaranty
has been accepted by Lender in the State of Idaho.

Jurisdiction and Choice of Venue.  Guarantor irrevocably consents to the
jurisdiction of all state and federal courts located within the State of Idaho.
If there is a lawsuit, Guarantor agrees upon Lender’s request to submit to the
jurisdiction and venue of the courts of Ada County, State of Idaho.

Integration.  Guarantor further agrees that Guarantor has read and fully
understands the terms of this Guaranty; Guarantor has had the opportunity to be
advised by Guarantor’s attorney with respect to this Guaranty; the Guaranty
fully reflects Guarantor’s intentions and parol evidence is not required to
interpret the terms of this Guaranty. Guarantor hereby indemnifies and holds
Lender harmless from all losses, claims, damages, and costs (including Lender’s
attorneys’ fees) suffered or incurred by Lender as a result of any breach by
Guarantor of the warranties, representations and agreements of this paragraph.

Interpretation.  In all cases where there is more than one Borrower or
Guarantor, then all words used in this Guaranty in the singular shall be deemed
to have been used in the plural where the context and construction so require;
and where there is more than one Borrower named in this Guaranty or when this
Guaranty is executed by more than one Guarantor, the words “Borrower” and
“Guarantor”, respectively, shall mean all and any one or more of them. The words
“Guarantor,” “Borrower” and “Lender” include the heirs, successors, assigns and
transferees of each of them. If this Guaranty is executed by more than one
Guarantor, then each Guarantor is jointly and severally liable under this
Guaranty. If a court finds that any provision of this Guaranty is not valid or
should not be enforced, that fact by itself will not mean that the rest of

 

CONDITIONAL TERMINATING GUARANTY - Page 6 of 8



--------------------------------------------------------------------------------

this Guaranty will not be valid or enforced. Therefore, a court will enforce the
rest of the provisions of this Guaranty even if a provision of this Guaranty may
be found to be invalid or unenforceable. If any one or more of Borrower or
Guarantor are corporations, partnerships, limited liability companies, or
similar entities, it is not necessary for Lender to inquire into the powers of
Borrower or Guarantor or of the officers, directors, partners, managers, or
other agents acting or purporting to act on their behalf, and any Indebtedness
made or created in reliance upon the professed exercise of such powers shall be
guaranteed under this Guaranty.

Notices.  Any notice required to be given under this Guaranty shall be given in
writing and either shall be mailed by certified mail, postage prepaid, return
receipt requested, or sent by overnight air courier service, or personally
delivered to a representative of the receiving party. All such notices shall be
mailed, sent or delivered, addressed to the party for whom it is intended at its
address set forth in the opening paragraph of this Guaranty and shall be
effective on the earliest of (1) when actually delivered, (2) on the first
business day after deposit with an overnight air courier service, or (3) on the
third business day after deposit in the United States mail, postage prepaid, in
each case to the address of the intended addressee. Any notice so delivered in
person shall be deemed to be given when receipted for by, or actually received
by Lender or Guarantor, as the case may be. Any party may change its address for
notices under this Guaranty by giving formal written notice to the other
parties, specifying that the purpose of the notice is to change the party’s
address. For notice purposes, Guarantor agrees to keep Lender informed at all
times of Guarantor’s current address. Unless otherwise provided or required by
law, if there is more than one Guarantor, any notice given by Lender to any
Guarantor is deemed to be notice given to all Guarantors.

No Waiver by Lender.    Lender shall not be deemed to have waived any rights
under this Guaranty unless such waiver is given in writing and signed by Lender.
No delay or omission on the part of Lender in exercising any right shall operate
as a waiver of such right or any other right. A waiver by Lender of a provision
of this Guaranty shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Guaranty. No prior waiver by Lender, nor any course of dealing between
Lender and Guarantor, shall constitute a waiver of any of Lender’s rights or of
any of Guarantor’s obligations as to any future transactions. Whenever the
consent of Lender is required under this Guaranty, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

Successors and Assigns.    Subject to any limitations stated in this Guaranty on
transfer of Guarantor’s interest, this Guaranty shall be binding upon and inure
to the benefit of the parties, their successors and assigns.

Waive Jury.    Lender and Guarantor hereby waive the right to any jury trial in
any action, proceeding or counterclaim brought by either Lender or Borrower
against the other.

DEFINITIONS.    Capitalized terms not defined herein shall have the meaning set
forth in the Mortgage. The following capitalized words and terms shall have the
following meanings when used in this Guaranty:

 

CONDITIONAL TERMINATING GUARANTY - Page 7 of 8



--------------------------------------------------------------------------------

Mortgage. The word “Mortgage” means the Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated February 24, 2010, from
Borrower to and for the benefit of Lender, securing the Note, relating to the
Mortgaged Property.

Note.  The word “Note” means the Promissory Note dated February 24, 2010, from
Borrower to Lender, in the original principal amount of $5,000,000.00, together
with all renewals, extensions, modifications, refinancings, consolidations and
substitutions of such promissory note.

EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS
GUARANTY AND AGREES TO ITS TERMS. IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT
THIS GUARANTY IS EFFECTIVE UPON GUARANTOR’S EXECUTION AND DELIVERY OF THIS
GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE
MANNER SET FORTH IN (i) SECTION TITLED “DURATION OF GUARANTY” OR (ii) SECTION
TITLED “CONDITIONS OF TERMINATION”. NO FORMAL ACCEPTANCE BY LENDER IS NECESSARY
TO MAKE THIS GUARANTY EFFECTIVE. THIS GUARANTY IS DATED FEBRUARY 24, 2010.

GUARANTOR:

 

Wells Mid-Horizon Value-Added Fund I, LLC,

a Georgia limited liability company

By:    

  Wells Investment Management Company, LLC,  

a Georgia limited liability company,

 

its Manager

 

By:

 

/s/ Kevin A. Hoover

   

Kevin A. Hoover, President

 

CONDITIONAL TERMINATING GUARANTY - Page 8 of 8